      Case 4:19-cv-03429 Document 17 Filed on 06/22/20 in TXSD Page 1 of 5
                                                                                     United States District Court
                                                                                       Southern District of Texas

                                                                                          ENTERED
                                                                                          June 23, 2020
                       IN THE UNITED STATES DISTRICT COURT
                                                                                       David J. Bradley, Clerk
                       FOR THE SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION

ROBERT LEE WELLS,                               §
(TDCJ-CID #1607137)                             §
                                                §
               Petitioner,                      §
                                                §
vs.                                             §    CIVIL ACTION H-19-3429
                                                §
LORIE DAVIS,                                    §
                                                §
               Respondent.                      §


                              MEMORANDUM AND OPINION


       The petitioner, Robert Lee Wells, moves under 28 U.S.C. § 2254, challenging three state

felony convictions. The respondent moved for summary judgment on the ground that the petition

should be dismissed for failure to exhaust available state court remedies. (Docket Entry No. 16). A

copy of the state court record has been filed. Wells has not responded to the motion for summary

judgement.

       The threshold issue is whether the respondent’s motion for summary judgment should be

granted.

I.     Background

       Wells pled guilty to two counts of aggravated sexual assault of a child under fourteen and

one count of attempted aggravated sexual assault of a child under fourteen. (Cause Numbers

1194803, 1192044, and 1192045). On October 8, 2009, the 262nd Judicial District Court of Harris

County, Texas sentenced Wells to forty years imprisonment in each count of aggravated sexual



O:\RAO\VDG\2019\19-3429.d01.wpd
      Case 4:19-cv-03429 Document 17 Filed on 06/22/20 in TXSD Page 2 of 5



assault of a child under fourteen, and twenty years imprisonment for attempted aggravated sexual

assault of a child under fourteen. The sentences were to be served concurrently.

        On September 4, 2019, this Court received Wells’s federal petition. Wells contends that his

conviction is void because:

        1)      The evidence was insufficient for the trial court to accept his guilty plea;

        2)      The trial court did not properly admonish him of the minimum sentence for the

                crimes for which he was charged;

        3)      His guilty plea was not knowingly and voluntarily made because he did not have a

                proper understanding of the nature and relevant law of the charged offenses;

        4)      He was convicted in violation of double jeopardy because his guilty plea to the

                offense of attempted aggravated sexual assault of a child under 14 precluded the State

                from charging him with aggravated sexual assault of a child under 14;

        5)      He was denied effective assistance of trial counsel because trial counsel did not

                advise him that he was being charged in violation of double jeopardy;

        6)      He was denied effective assistance of trial counsel because trial counsel failed to call

                an expert witness to rebut the State’s expert; and

        7)      The trial court erred by using the insufficient information provided in the Pre-

                Sentence Investigation Report to sentence him.

(Docket Entry No. 1, Petition for Writ of Habeas Corpus, pp. 7-9).

II.     Exhaustion
        Prisoners suing under § 2254 must exhaust their claims in state court before applying for

federal habeas relief, unless there are circumstances that make the state corrective process ineffective

to protect the prisoner’s rights. Picard v. Connor, 404 U.S. 270, 275-76 (1971). See Fisher v. Texas,

169 F.3d 295, 302 (5th Cir. 1999); Whitehead v. Johnson, 157 F.3d 384, 387 (5th Cir. 1998). To

exhaust, a petitioner must “fairly present” all of his claims to the state court. Picard v. Connor, 404


O:\RAO\VDG\2019\19-3429.d01.wpd                    2
         Case 4:19-cv-03429 Document 17 Filed on 06/22/20 in TXSD Page 3 of 5



U.S. at 275-76; Duncan v. Henry, 513 U.S. 364, 365 (1995). A claim is not exhausted unless the

habeas petitioner provides the highest state court with a “fair opportunity to pass upon the claim,”

which in turn requires that the petitioner “present his claims before the state courts in a procedurally

proper manner according to the rules of the state courts.” Mercadel v. Cain, 179 F.3d 271, 275 (5th

Cir. 1999)(quoting Dupuy v. Butler, 837 F.2d 699, 702 (5th Cir. 1988)). Full exhaustion of all

claims presented is required before federal habeas corpus relief is available. Rose v. Lundy, 455 U.S.

509, 518-22 (1982). The exhaustion requirement is not satisfied if the petitioner presents new legal

theories or factual claims in his federal habeas petition. Nobles v. Johnson, 127 F.3d 409, 419-20

(5th Cir. 1997), cert. denied, 523 U.S. 1139 (1998)(citing Anderson v. Harless, 459 U.S. 4, 6-7

(1982)).

          Congress has codified the exhaustion requirement in 28 U.S.C. § 2254(b) and (c), which

state:

                         (b) An application for a writ of habeas corpus on behalf of a
                 person in custody pursuant to the judgment of a State court shall not
                 be granted unless it appears that (A) the applicant has exhausted the
                 remedies available in the courts of the State; or (B) (i) there is an
                 absence of available state corrective process; or (ii) circumstances
                 exist that render such process ineffective to protect the rights of the
                 applicant.
                         (c) An applicant shall not be deemed to have exhausted the
                 remedies available in the courts of the State, within the meaning of
                 this section, if he has the right under the law of the State to raise, by
                 any available procedure, the question presented.

          A federal court should dismiss a state prisoner’s federal habeas petition if the prisoner has

not exhausted available state remedies as to any of his federal claims. Coleman v. Thompson, 501

U.S. 722, 731 (1991). The exhaustion requirement gives the states the first opportunity to address

and correct alleged violations of a state prisoner’s federal rights. McGee v. Estelle, 704 F.2d 764, 770

(5th Cir. 1983).




O:\RAO\VDG\2019\19-3429.d01.wpd                     3
       Case 4:19-cv-03429 Document 17 Filed on 06/22/20 in TXSD Page 4 of 5



        The respondent argues that Wells failed to exhaust his state-court remedies because he did

not present his claims to the Texas Court of Criminal Appeals in a petition for discretionary review

or in an application for state post-conviction relief under art. 11.07 of the Texas Code of Criminal

Procedure. Texas law allows Wells to exhaust his state claims by application for a writ of habeas

corpus with the Texas Court of Criminal Appeals. TEX. CODE CRIM. PROC. art. 11.07. This federal

petition is dismissed, without prejudice, to allow Wells to do so.

III.    Conclusion

        The respondent’s motion for summary judgment, (Docket Entry No. 16), is GRANTED.

Wells’s petition for a writ of habeas corpus is DENIED. This case is dismissed, without prejudice,

because Wells failed to exhaust his state remedies on all his claims to the state’s highest court of

criminal jurisdiction. 28 U.S.C. § 2254. Any remaining motions are denied as moot.

        No certificate of appealability will issue because Wells has not made a substantial showing

of the denial of a constitutional right. Hernandez v. Johnson, 213 F.3d 243, 248 (5th Cir.

2000)(citing Slack v. McDaniel, 429 U.S. 473, 483 (2000)). A petitioner makes a substantial

showing when he demonstrates that his motion involves issues that are debatable among jurists of

reason, that another court could resolve the issues differently, or that the issues deserve

encouragement to proceed further. See Clark v. Johnson, 202 F.3d 760, 763 (5th Cir. 2000). When

the district court denies a habeas petition on procedural grounds without reaching the prisoner’s

underlying constitutional claim, a certificate should issue when the petitioner shows, at least, that

jurists of reason would find it debatable whether the petition states a valid claim of the denial of a

constitutional right and whether the district court was correct in its procedural ruling. Rudd v.




O:\RAO\VDG\2019\19-3429.d01.wpd                   4
     Case 4:19-cv-03429 Document 17 Filed on 06/22/20 in TXSD Page 5 of 5




Johnson, 256 F.3d 317, 319 (5th Cir. 2001)(citing Slack, 529 U.S. at 484). Wells has not made the

necessary showing.

              SIGNED at Houston, Texas, on      June 22                , 2020.




                                            VANESSA D. GILMORE
                                            UNITED STATES DISTRICT JUDGE




O:\RAO\VDG\2019\19-3429.d01.wpd                5
